Citation Nr: 0405215	
Decision Date: 02/25/04    Archive Date: 02/27/04	

DOCKET NO.  03-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability for reason of the severity of a 
service-connected disability. 

2.  Entitlement to an effective date earlier than June 2, 
1997, for an award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1972.

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.


REMAND

A review of the evidence of record discloses that by rating 
decision dated in April 2002, the VARO in St. Louis, 
Missouri, granted service connection for PTSD and assigned a 
disability rating of 50 percent, effective June 2, 1997, the 
date of receipt of the veteran's reopened claim.  That same 
rating decision resulted in a denial of a claim for a total 
disability rating based on individual unemployability for 
reason of the severity of the service-connected PTSD.  In an 
April 2003 communication, the veteran's accredited 
representative noted that the RO relied upon a statement from 
vocational rehabilitation in December 2002 as to whether the 
veteran's PTSD prevented him from working.  It was asserted 
that the statement of the case relied upon the fact that the 
veteran had polydrug abuse.  The representative claimed that 
instead of affording the veteran a medical examination to 
determine whether the veteran's problems with polydrug abuse 
were proximately due to the result of his service-connected 
PTSD, the RO "assumed the negative and used this basis to 
reject the claimant's entitlement to a total rating based 
upon individual unemployability."  The representative has 
expressed dissatisfaction with the way the case was developed 
by the RO.

The Board notes that when the veteran was accorded a rating 
examination by VA in October 2002, he was given an Axis I 
diagnosis of PTSD with associated major depressive disorder.  
There was no Axis II diagnosis made.  The veteran was given a 
Global Assessment of Functioning (GAF) score for his PTSD of 
45 and a GAF score of 50 for his major depression.  The 
examiner made a comment that VA was "prohibited by statute 
from paying compensation for disability that is the result of 
the veteran's own alcohol or drug abuse, whether based on 
direct service connection, secondary service connection, or 
aggravation by a service-connected condition."  This is not a 
correct statement.  In some instances it is possible for 
polydrug abuse to be part and parcel of service-connected 
psychiatric disability.

The current evaluation of the veteran's service-connected 
PTSD has direct impact on the outcome of the issues currently 
on appeal.  The issues of the veteran's entitlement to a 
disability rating in excess of 50 percent for his PTSD and 
his entitlement to an effective date earlier than June 2, 
1997, are inextricably intertwined with the issue of his 
entitlement to a total disability rating based on individual 
unemployability.

With regard to the veteran's GAF score, the Board notes that 
it has seemed to fluctuate to a significant extent during 
brief time intervals.

In view of the foregoing, the Board believes that additional 
development will be helpful and the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
and evaluation for psychiatric 
symptomatology since 2002.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been previously secured.

2.  The veteran should then be afforded 
an examination by a physician with 
expertise in psychiatry to determine the 
current nature and extent of severity of 
his service-connected PTSD and its impact 
on his ability to obtain or maintain some 
form of gainful employment.  The claims 
file and a copy of this REMAND must be 
reviewed by the examiner prior to 
completion of the examination, and the 
examiner must confirm such review in the 
report.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail.  
If there are other psychiatric disorders 
found in addition to PTSD, the examiner 
should reconcile the diagnoses and 
specify the extent of disability 
resulting from PTSD as opposed to other 
conditions.  The examination should 
indicate which of the veteran's symptoms 
and what degree of social and industrial 
impairment is attributable to the 
service-connected PTSD as opposed to any 
nonservice-connected conditions, such as 
organic mental disorder or alcohol abuse.  
The examiner should indicate whether it 
is possible to distinguish the symptoms 
of any polydrug abuse from the symptoms 
associated with the veteran's PTSD.  A 
GAF score should be provided for the 
impairment attributable to the PTSD and 
the examiner should opine as to the 
impact of the veteran's PTSD on his 
ability to obtain and maintain 
substantially gainful employment.  If it 
is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment, the examiner 
should so indicate.  The examination 
report must include the medical rationale 
for all opinions expressed.

3.  The RO should then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

4.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed to 
respond.

The purpose of this REMAND is to obtain additional 
development.  The Board has based no opinion as to the final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for the scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




